DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, and 3-19 are objected to because of the following informalities: 
Claim 1 recites the limitation "a side wall of a portion" (emphasis added) in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “a side wall of a portion” (as recited in line 12) is:
“the portion of the side wall" (emphasis added). 
(Applicant should consistently use the same language in the claim to recite the same element).

Claim 1 recites the limitation "a side wall of a portion" (emphasis added) in line 17.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “a side wall of a portion” (as recited in line 17) is:
“the portion of the side wall" (emphasis added).

Claim 1 recites the limitation "a mask material layer" (emphasis added) in line 17.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “a mask material layer” (as recited in line 17) is:
the mask material layer " (emphasis added).


Claim 14 recites the limitation "the mask spacer layer" (emphasis added) in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “the mask spacer layer” (as recited in line 8) is:
“the mask spacer" (emphasis added).

Claim 14 recites the limitation "a mask material layer" (emphasis added) in line 12.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “a mask material layer” (as recited in line 12) is:
“the mask material layer " (emphasis added).

Claim 14 recites the limitation "a side wall of a portion" (emphasis added) in line 12.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “a side wall of a portion” (as recited in line 12) is:
“the side wall of the portion" (emphasis added).


Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tan et al. (U.S 2020/0105620) (of record).
As to claim 14, Tan et al. disclose in Figs. 11A-19B a semiconductor structure, comprising:  
a base (comprising a substrate 50 and a fin 52), comprising a substrate (50) and a fin (52) protruding from the substrate (50) (see Fig. 11A, para. [0019], [0023]-[0024], [0026]), the substrate (50) comprising a P-type logic region (substrate 50 may be doped with p-type and comprises a “first subregion” 50P-1 , para. [0023]) for forming a logic device (see Fig. 12A, para. [0061]) and a pull up transistor region (“second subregion” 50P-2, Fig. 12A, para. [0061]) for forming an SRAM device (see Fig.12A, para. [0024], [0061], [0063]); a gate layer (“dummy gates” 72) across the fin (52), the gate layer (“dummy gates” 72) covering a portion of a top and a portion of a side wall of the fin (52) (see Figs. 11A-13B, para. [0039]-[0040], [0049]); a mask spacer (“sidewall spacers” 86) covering a side wall of the fin (52) in the pull up transistor region (“second subregion” 50P-2, Fig. 12A, para. [0061]) and a side wall of a portion of the fin (52) in the P-type logic region (“first subregion” 50P-1, Fig. 12A, para. [0061]) (see Figs. 12A-13B, para. [0048]-[0050]); a groove (“recesses” 84A, 84B) located in fins (52) on both sides of the gate layer (“dummy gates” 72) in the pull up transistor region (“second subregion” 50P-2, Fig. 
The process limitation of “wherein the mask spacer layer has been formed by: forming a mask material layer conformally covering the top and the side wall of the fin; performing ion injection on a mask material layeron a side wall of a portion of the fins on both sides of the gate layer in the P-type logic region, to reduce etching resistance of a to-be-removed mask material layer on the side wall of the fin; and after the ion injection, etching the mask material layer along a direction perpendicular to a surface of the substrate using an anisotropic etching process” is depend upon the product/apparatus claim of independent claim 14.  All the process limitations in claim 14 do not carry weight.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the 
As to claim 15, as applied to claim 14 above, Tan et al. disclose in Figs. 11A-19B all claimed limitations including the limitation wherein the P-type source/drain doped layer (“epitaxial source/drain regions” 82A, 82B, para. [0059]) comprises an epitaxial layer doped with a P-type ion (see Fig. 19A, para. [0049], [0059]).
As to claim 16, as applied to claim 14 above, Tan et al. disclose in Figs. 11A-19B all claimed limitations including the limitation wherein: a top of the P-type source/drain doped layer (“epitaxial source/drain regions” 82A, 82B, para. [0059]) is higher than a top of the mask spacer (“sidewall spacers” 86) (see Figs. 13A, 14A, 15A, 18A, 19A); and the P-type source/drain doped layer (“epitaxial source/drain regions” 82A, 82B, para. [0059]) located in the groove (“recesses” 84A, 84B) has a first width, and the P-type source/drain doped layer (“epitaxial source/drain regions” 82A, 82B, para. [0059]) exposed from the groove (“recesses” 84A, 84B) has a second width, the second width being greater than the first width (see Figs. 13A, 14A, 15A, 18A, and 19A).
As to claim 18, as applied to claim 14 above, Tan et al. disclose in Figs. 11A-19B all claimed limitations including the limitation wherein: the semiconductor structure (Figs. 11A-19B) further comprises an isolation layer (“isolation regions”/“STI regions” 56) located on the substrate (50) exposed from the fin (52), the isolation layer (“isolation regions”/“STI regions” 56)  covering a portion of the side wall of the fin (52); and a bottom face of the groove (“recesses” 84A, 84B) is lower than a top face of the isolation layer (“isolation regions”/“STI regions” 56) (see Figs. 14A, 15A, 18A, para. [0019], [0030], [0034]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (U.S 2020/0105620) (of record). 
As to claims 17 and 19, as applied to claims 14, 16 and 18 above, Tan et al. disclose in Figs. 11A-19B all claimed limitations except for the limitation wherein a distance from the top of the P-type source/drain doped layer to the top of the mask spacer is less than or equal to 7 nm; and wherein a distance between the bottom face of the groove and the top face of the isolation layer is from 4 nm to 8 nm.  Even though Tan et al. are silent to disclose the above recited ranges, however, it would have been obvious to one of ordinary skill in the art to use the teaching of Tan et al. in the range (less than or equal to 7 nm for a distance from the top of the P-type source/drain doped layer to the top of the mask spacer, and from 4 nm to 8 nm for a distance between the bottom face of the groove and the top face of the isolation layer) as claimed, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. Denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); .


Allowable Subject Matter
Claims 1, and 3-13 would be allowable if rewritten to overcome the above claim objections.
The following is a statement of reasons for the indication of allowable subject matter: a method for forming a semiconductor structure comprising the steps of: 
removing a portion of thicknesses of fins on both sides of the gate layer using the mask spacer as a mask, to form a groove enclosed by the fin and the mask spacer in the P-type logic region and a straight slot penetrating the fin and the mask spacer in the pull up transistor region along a direction perpendicular to the side wall of the fin; and forming a P-type source/drain doped layer in the groove and the straight slot; wherein the step of forming the mask spacer comprises: forming a mask material layer conformally covering the top and the side wall of the fin; performing ion injection on a mask material layeron a side wall of a portion of the fins on both sides of the gate layer in the P-type logic region, to reduce etching resistance of a to-be-removed mask material layer on the side wall of the fin; and after the ion injection, etching the mask material layer along a direction perpendicular to a surface of the substrate using an anisotropic .

Response to Arguments
Applicant's arguments filed 05/26/2021 have been fully considered but they are not persuasive (see the above claim objections and rejections).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        June 5, 2021